Case 1:19-cv-02437-DDD-NYW Document 31 Filed 12/08/19 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-02437-DDD-NYW

  DIANA SANCHEZ and J.S.M.,

          Plaintiffs,

  v.

  CITY AND COUNTY OF DENVER, et al.,

          Defendants.


                   ELECTION CONCERNING CONSENT/NON-CONSENT TO
                    UNITED STATES MAGISTRATE JUDGE JURISDICTION



          Under 28 U.S.C. § 636(c) and

          (1)      D.C.COLO.LCivR 40.1(c) (Assignment of Cases/Direct Assignment to Magistrate
                   Judges);

          or

          (2)      Fed. R. Civ. P. 73 and D.C.COLO.LCivR 72.2 (Consent Jurisdiction of a
                   Magistrate Judge);

          or

          (3)      D.C.COLO.LAPR 72.2 (Consent Jurisdiction of a Magistrate Judge).

                                           CHECK ONE

                  all parties in this civil action CONSENT to have a United States magistrate judge
  conduct all proceedings in this civil action, including trial, and to order the entry of a final
  judgment;

                                                 OR




  {02998815.DOCX;1 }
Case 1:19-cv-02437-DDD-NYW Document 31 Filed 12/08/19 USDC Colorado Page 2 of 3




       X             at least one party in this civil action DOES NOT CONSENT to have a United
  States magistrate judge conduct all proceedings in this civil action, including trial, and to order the
  entry of a final judgment.


          Signatures                               Party Represented                        Date

  _s/Anthony E. Derwinski_____             _Denver Health, N. Chacon, R. Herch _____12/8/19
  Anthony E. Derwinski

  _s/Michele Horn                          __The City and County of Denver_________12/8/19



  NOTE:            You are directed to confer with all parties in this action and execute and file with
                   the Court this Election Concerning Consent/Non-Consent to United States
                   Magistrate Judge Jurisdiction, indicating either the unanimous consent of the
                   parties or that at least one party has declined to consent, at the earlier of (1) no later
                   than seven days before the scheduling conference, if any; or (2) 45 days after the
                   filing of the first response, other than an answer, to the operative complaint. All
                   parties must either consent to the exercise of magistrate judge jurisdiction, or any
                   party may decline to consent. In either event, filing of the Election Concerning
                   Consent/Non-Consent to United States Magistrate Judge Jurisdiction is
                   mandatory, indicating either the unanimous consent of the parties or that at least
                   one party has declined to consent.




  {02998815.DOCX;1 }
Case 1:19-cv-02437-DDD-NYW Document 31 Filed 12/08/19 USDC Colorado Page 3 of 3




                                      CERTIFICATE OF SERVICE

  I hereby certify that on this 8th day of December, 2019, I electronically filed the foregoing with the
  Clerk of the Court using the CM/ECF system.




                                                        _s/Anthony E. Derwinski_______________




  {02998815.DOCX;1 }Effective   December 1, 2015
